Rose, J.,
dissenting.
The record and the opinion adopted properly show every element of a case for compensation, unless the claim of plaintiff is without merit because she failed to prove violence to the physical structure of her body as a result of the appalling accident. She was an employee of defendant. There was an accident while she was performing the duties of her employment. She was taken to a hospital as soon as she was extricated from the elevator. As a result of the accident she was instantly and permanently disabled from pursuing in the future the duties of her only occupation, the one in which she was engaged at the time of the accident, as shown by the testimony of experts. A purpose of the workmen’s compensation law has been defined as follows :
*662“An outstanding purpose of the workmen’s compensation law is to shift from the employee to modern industry the burden of economic waste or loss, ‘arising out of and in the course of his employment’ as a result of his injury or death.” Tralle v. Hartman Furniture & Carpet Co., 116 Neb, 418, 217 N. W. 952.
In the present instance, the claim of plaintiff is clearly within the purposes of the workmen’s compensation law, if not within its terms. It is rejected on the sole ground that she did not prove “violence to the physical structure of the body.” It seems to me there is reason to question this conclusion. I am inclined to think that the lawmakers, by the use of the term “violence to the physical structure of the body,” meant an animate body with a directing brain containing blood, sensitive nerves, fibers and convolutions. The brain is part of the physical structure of the body. Without it there could be no performance of an employee’s duties. Accidental violence to the brain and resulting disability may be difficult to prove, but plaintiff was rational before the accident and irrational afterward. Her blood pressure was higher and her pulse more rapid. The pupils of her eyes were dilated and her posture abnormal. She had tremors and was unable to walk in her usual manner, all as properly indicated by the majority opinion, but it seems to me these results of the accident evidence “violence to the physical structure of the body,” within the meaning of the compensation law.